DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   06/14/2022. 
Claims 1-4, 6-12, 14-18, 20, and 21 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4, 6-12, 14-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gangotri teaches a method and system of receiving an audio utterance of a user, utilizing a CNN to extract features from the audio, utilizing another CNN to generate predictions for levels of emotions present in the audio, and determining an emotion classification of the audio. Gangotri further teaches updating a model that identifies emotion levels by optimizing parameters of the model. However, Gangotri does not teach a CNN layer sending extracted features to a Densenet model for further processing using skip connections to identify a set of learned features, sending the output of the Densenet model to a transformer layer that generates a plurality of emotion features, or the use of multiple emotion specific CNN models to generate emotion level predictions based on the output of the transformer layer. 
Latif teaches the use of a Densenet model with skip connections and a transformer layer for feature extraction and processing. However, Gangotri does not specifically teach a CNN layer sending already-extracted features to a Densenet model for further processing using skip connections to identify a set of learned features, sending the output of the Densenet model to a transformer layer that generates a plurality of emotion features, or the use of multiple emotion specific CNN models to generate emotion level predictions based on the output of the transformer layer. 
Neither Gangotri nor Latif, either alone or in combination, teaches or makes obvious the use of a CNN layer sending extracted features to a Densenet model for further processing using skip connections to identify a set of learned features, sending the output of the Densenet model to a transformer layer that generates a plurality of emotion features, or the use of multiple emotion specific CNN models to generate emotion level predictions based on the output of the transformer layer. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659